The Court :
Appellant relies upon the insufficiency of the evidence to justify the decision and judgment. The only question which the Court had to determine was whether a conveyance from William Galt to his wife, Margaret Galt, was in fraud of, and void as to, a creditor of said William upon a pre-existing debt. We have examined the evidence as to the bona fides of the husband and wife in the conveyance, by the former to the latter, of the premises in controversy, and we are not satisfied that the findings of the Court are not so far supported by it, as to preclude this Court from disturbing the judgment. The declaration of homestead was clearly invalid.
Judgment and order affirmed.